Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on April 1, 2021 has been entered.
New claims 25-36 are acknowledged.  Claims 4, 7, 8, 16-18, and 20-22 have been amended.
Claims 4, 7, 8, 16-18, 20-22 and 25-36 are pending in the instant application.


Response to Arguments
Applicant's Amendment and Response filed April 1, 2021 have been considered.  All rejections and/or objections not reiterated from the previous Office Action mailed December 1, 2020 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly 

Applicant’s Amendment filed April 1, 2021 necessitated the new grounds of Election/Restriction and rejection(s) presented below:


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 4, 7, 8, and 25-28, drawn to a method for inhibiting exosome secretion in a patient in need thereof, comprising administering to said patient an effective amount of a pharmaceutical composition comprising: a substance in an amount effective to suppress expression of NAPG gene in a cell, thereby suppressing exosome secretion from the cell; and a pharmaceutically acceptable carrier in said dosage form; wherein the substance is a siRNA, or an expression vector thereof, of the NAPG gene. 
Group II, claims 16-18 and 29-32, drawn to a method for inhibiting exosome secretion in a patient in need thereof, comprising administering to said patient an effective amount of a pharmaceutical composition comprising: a substance in an amount effective to suppress expression of HINT3 gene in a cell, thereby suppressing exosome secretion 
Group III, claims 20-22 and 33-36, drawn to a method for inhibiting exosome secretion in a patient in need thereof, comprising administering to said patient an effective amount of a pharmaceutical composition comprising: a substance in an amount effective to suppress expression of GXYLT1 gene in a cell, thereby suppressing exosome secretion from the cell; and a pharmaceutically acceptable carrier in said dosage form; wherein the substance is a siRNA, or an expression vector thereof, of the GXYLT1 gene. 

This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  
Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-III do not avoid the prior art because a method for inhibiting exosome secretion in a patient in need thereof, comprising administering to said patient an effective amount of a pharmaceutical composition comprising: a substance in an amount effective to suppress expression of NAPG gene in a cell, thereby suppressing exosome secretion from the cell; and a pharmaceutically acceptable carrier in said dosage form; wherein the substance is a siRNA, or an expression vector thereof, of the NAPG gene was taught in the prior art of JP 2012-125247 A (machine translation provided in the Office Action filed September 16, 2019).

The present Specification explicitly discloses:
According to the present invention, the exosome secretion can be suppressed by suppressing expression of NAPG, HINT3 or GXYLT1 gene, or suppressing activity of NAPG, HINT3 or GXYLT1 protein, which in turn makes it possible to suppress proliferation or metastasis of cancer cells;

The exosome secretion inhibitor of the present invention is greatly characterized in that the exosome secretion inhibitor contains a substance suppressing expression of NAPG gene, HINT3 gene or GXYLT1 gene, or a substance suppressing activity of NAPG protein, HINT3 protein or GXYLT1 protein; and 

These "substances suppressing expression of genes" have some effects of inhibiting an exosome secretion, so that proliferation or metastasis of cancer cells in broad ranges including lung cancer, colorectal cancer, pancreatic cancer, breast cancer and the like is suppressed, or the cancer cells are diminished, whereby the substances can be used as a pharmaceutical composition.

Given these explicit definitions, the Examiner is interpreting an inhibitor of exosome secretion to be an antisense/siRNA targeted to the NAPG gene. 


Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).



Telephonic Election
During a telephonic interview between the Examiner and Applicant’s Representative, Whitney Remily on April 7, 2021, Applicants elected Group I, without traverse.  Affirmation of this election must be made in response to this Office Action.
Claims 16-18, 20-22 and 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant made a telephone election of Group I on April 7, 2021.   
The requirement for election is still deemed proper, but is not made FINAL at this time.  The requirement for election will be made FINAL once Applicant affirms (by written communication) the election of Group I (without traverse).
Accordingly, claims 4, 7, 8, and 25-28 have been examined on the merits as detailed below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-125247 A (of record) (machine translation provided in the Office Action filed September 16, 2019).

The present Specification explicitly discloses:
According to the present invention, the exosome secretion can be suppressed by suppressing expression of NAPG, HINT3 or GXYLT1 gene, or suppressing activity of NAPG, HINT3 or GXYLT1 protein, which in turn makes it possible to suppress proliferation or metastasis of cancer cells;

The exosome secretion inhibitor of the present invention is greatly characterized in that the exosome secretion inhibitor contains a substance suppressing expression of NAPG gene, HINT3 gene or GXYLT1 gene, or a substance suppressing activity of NAPG protein, HINT3 protein or GXYLT1 protein; and 

These "substances suppressing expression of genes" have some effects of inhibiting an exosome secretion, so that proliferation or metastasis of cancer cells in broad ranges including lung cancer, colorectal cancer, pancreatic cancer, breast cancer and the like is suppressed, or the cancer cells are diminished, whereby the substances can be used as a pharmaceutical composition.

As noted above, given these explicit definitions, the Examiner is interpreting an inhibitor of exosome secretion to be an antisense/siRNA targeted to the NAPG gene. 
JP 2012-1252 is relevant and relied upon in its entirety.  Particularly, JP 2012-125247 teaches an effective antisense S-oligonucleotide AS1 (SEQ ID NO: 509) and reverse sequence S-oligonucleotide (control) R1 (SEQ ID NO: 510) corresponding to NAPG was synthesized. It should be noted that JP 2012-1252 teaches that the Accession number for NAPG is NM_003826 and this Accession number comprises all of GenBank Accession ID: CR536554, nucleotide sequence of NAPG gene (SEQ ID NO: 1) of the present invention.  Each of the S-oligonucleotides was introduced into non-small cell lung cancer (NSCLC) cell lines A549, NCI-H228, and NCI-H522, which showed the highest expression for NAPG. Two days after transfection, the antisense S-
JP 2012-125247 teaches the antisense oligonucleotides of their invention are antisense, siRNA or ribozymes.  See pages 6, 7, 21-23 and 28 of 66, for example.  Also, see claims and paragraphs [0059], [0066], [0116]-[0147], [0268]).  JP 2012-125247 also teaches that their invention provides a method for the treatment of NSCLC.  See page 1 of 66, Description.
JP 2012-125247 further teaches that the compositions of their invention treats NSCLC, comprising administering a pharmaceutically effective amount of an antisense polynucleotide or siRNA against a gene selected from the group consisting of NSC 807 to 1448.  Applicant is reminded that the NAPG gene is described by JP 2012-125247 as NSC 1142.  JP 2012-125247 also teaches that the compositions of their invention reduce metastatic potential of NSCLC.
JP 2012-125247 does not necessarily teach that the antisense/siRNA oligonucleotide corresponding to NAPG is an exosome secretion inhibitor, however, as noted above, given the explicit definitions in the present Specification, the Examiner is interpreting an inhibitor of exosome secretion to be an antisense/siRNA targeted to the NAPG gene.
Furthermore, the prior art to JP 2012-125247 discloses the same composition as presently claimed, namely an antisense/siRNA substance suppressing the expression of the NAPG gene.  Any underlying mechanism of action would naturally flow and be inherent to the composition.  See MPEP 2112 with respect to inherency.    
Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed methods of suppressing expression of NAPG gene in a cell, versus the prior art’s methods of suppressing expression of NAPG gene in a cell. In the absence of evidence to the contrary, the burden is upon the Applicant to prove that the claimed methods of suppressing expression of NAPG gene in a cell is different from the methods of suppressing expression of NAPG gene in a cell of the prior art such that methods of suppressing expression of NAPG gene in a cell of the prior art cannot have the intended use/functionality, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd. Pat. App. & Int. 1989).
There is nothing of record to show that the methods of using the NAPG siRNA of JP 2012-125247 is any different than the methods of using the NAPG siRNA of the instant invention.
It is noted that some claims recite an “amount effective to suppress expression of NAGP gene in a cell” or an “amount effective to suppress cancer metastasis”.  It should 
The dose of the pharmaceutical composition of the present invention varies depending upon age, sex, symptom, administration route, the number of administration or dosage form. A method of administration is properly selected depending upon age or symptom of a patient. An effective dose is preferably 0.01 g to 1,000 mg, and more preferably 0.1 g to 100 g per administration per 1 kg of body weight. However, the above therapeutic agent is not limited to these doses.

Therefore, the Examiner is interpreting “amount effective to suppress expression of NAGP gene in a cell” or an “amount effective to suppress cancer metastasis” to be the pharmaceutically effective amount of an antisense polynucleotide or siRNA targeted to the NAPG gene taught and suggested by JP 2012-125247.
Furthermore, regarding “an effective amount”, Applicant is reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.
The use of siRNA targeted to the NAPG gene for treatment of lung cancer has been well documented in the prior art, as can be seen from JP 2012-125247.  Before the effective filing date of the claimed invention, siRNA targeted to the NAPG gene was known.  Methods of administrating siRNA targeted to the NAPG gene to lung cells and tissues for therapeutic purposes was also known.  The prior art clearly indicated that the skilled artisan could use siRNA targeted to the NAPG gene for therapeutic benefit of diseases and disorders related to the lung.  
Before the effective filing date of the claimed invention, it would have been prima facie obvious and one of skill in the art would have been motivated to take the teachings of JP 2012-125247 to devise the claims of Applicant's invention, and with a reasonable expectation of success.

Therefore, the subject matter of claims 4, 7 and 25-28 are obvious over JP 2012-125247.

******
Claims 4, 7, 8, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10023867 (of record) (submitted and made of record in the Office Action filed June 29, 2020).
The claims are as described above.  Applicant is reminded that the present Specification explicitly discloses:
According to the present invention, the exosome secretion can be suppressed by suppressing expression of NAPG, HINT3 or GXYLT1 gene, or suppressing activity of NAPG, HINT3 or GXYLT1 protein, which in turn makes it possible to suppress proliferation or metastasis of cancer cells;

The exosome secretion inhibitor of the present invention is greatly characterized in that the exosome secretion inhibitor contains a substance suppressing expression of NAPG gene, HINT3 gene or GXYLT1 gene, or a substance suppressing activity of NAPG protein, HINT3 protein or GXYLT1 protein; and 

These "substances suppressing expression of genes" have some effects of inhibiting an exosome secretion, so that proliferation or metastasis of cancer cells in broad ranges including lung cancer, colorectal cancer, pancreatic cancer, breast cancer and the like is suppressed, or the cancer cells are diminished, whereby the substances can be used as a pharmaceutical composition.


The present Specification also explicitly discloses:
The "NAPG gene" as used herein means a gene encoding human NAPG protein. A nucleotide sequence of human NAPG gene and an amino acid sequence of human NAPG protein are known, and for example, each is registered in GenBank and published as GenBank Accession ID: CR536554 as a nucleotide sequence of NAPG gene (SEQ ID NO: 1)

U.S. Patent No. 10023867 is relevant and relied upon in its entirety.  Particularly, U.S. Patent No. 10023867 teaches antisense oligonucleotides for modulating gene expression in cells.  U.S. Patent No. 10023867 discloses a particular antisense oligonucleotide, SEQ ID NO: 59 which is targeted to the MYCN gene.  It should be noted that SEQ ID NO: 59 of U.S. Patent No. 10023867 is also 100% complementary to nucleotides 900-918 of GenBank Accession ID: CR536554 as a nucleotide sequence of NAPG gene (SEQ ID NO: 1) of the present invention.  See sequence alignment below:
US-14-379-729-59/c
; Sequence 59, Application US/14379729
; Patent No. 10023867
; GENERAL INFORMATION
;  APPLICANT: Biogenera srl
;  APPLICANT:Tonelli, Roberto
;  APPLICANT:Venturelli, Leonardo
;  APPLICANT:Tortori, Andrea
;  APPLICANT:Montemurro, Luca
;  TITLE OF INVENTION: Oligonucleotides for the modulation of gene expression and uses
;  TITLE OF INVENTION:thereof
;  FILE REFERENCE: 21.B0278.12.IT.2
;  CURRENT APPLICATION NUMBER: US/14/379,729
;  CURRENT FILING DATE: 2014-08-19
;  NUMBER OF SEQ ID NOS: 84
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 59
;  LENGTH: 19
;  TYPE: RNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: ANTISENSE OLIGONUCLEOTIDE siMYCN (801)
US-14-379-729-59


  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        900 TGATGAAGAGGAAGATGAA 918
              |||||||||||||||||||
Db         19 TGATGAAGAGGAAGATGAA 1

Given the high degree of complementarity, the Examiner is interpreting SEQ ID NO: 59 of U.S. Patent No. 10023867 to be a substance (e.g. antisense/siRNA) that suppresses the expression of the NAPG gene, absent some evidence to the contrary.
 U.S. Patent No. 10023867 teaches that for modulating the expression of a gene on the transcription level, one can employ antisense or siRNA molecules.  
U.S. Patent No. 10023867 further teaches the compositions of their invention are administered to a patient in need and an effective amount of said composition treats said patient.  U.S. Patent No. 10023867 also teaches the compositions of their invention are capable of selectively inhibiting tumour cell proliferation. 
U.S. Patent No. 10023867 does not necessarily teach that antisense/siRNA oligonucleotide targeted to NAPG is an exosome secretion inhibitor, however, as noted above, given the explicit definitions in the present Specification, the Examiner is interpreting an inhibitor of exosome secretion to be an antisense/siRNA targeted to the NAPG gene.
Furthermore, the prior art to U.S. Patent No. 10023867 discloses the same composition as presently claimed, namely an antisense/siRNA targeted to NAPG and therefore is interpreted to be a substance suppressing the expression of the NAPG gene.  Any underlying mechanism of action would naturally flow and be inherent to the composition.  See MPEP 2112 with respect to inherency.    
Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed methods of suppressing expression of NAPG gene in a cell, versus the prior art’s methods of suppressing expression of NAPG gene in a cell with the antisense/siRNA targeted to NAPG. In the absence of evidence to the contrary, the burden is upon the Applicant to prove that the claimed methods of suppressing expression of NAPG gene in a cell is different from the methods of suppressing expression of NAPG gene in a cell with the antisense/siRNA targeted to NAPG of the prior art such that methods of suppressing expression of NAPG gene in a cell with the antisense/siRNA targeted to NAPG of the prior art cannot have the intended use/functionality, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd. Pat. App. & Int. 1989).
There is nothing of record to show that the methods of suppressing expression of NAPG gene in a cell with the antisense/siRNA targeted to NAPG of U.S. Patent No. 10023867 is any different than the methods of using the NAPG siRNA of the instant invention.

The dose of the pharmaceutical composition of the present invention varies depending upon age, sex, symptom, administration route, the number of administration or dosage form. A method of administration is properly selected depending upon age or symptom of a patient. An effective dose is preferably 0.01 g to 1,000 mg, and more preferably 0.1 g to 100 g per administration per 1 kg of body weight. However, the above therapeutic agent is not limited to these doses.

Therefore, the Examiner is interpreting “amount effective to suppress expression of NAGP gene in a cell” or an “amount effective to suppress cancer metastasis” to be the effective amount of the composition used to treat patients taught and suggested by U.S. Patent No. 10023867.
Furthermore, regarding “an effective amount”, Applicant is reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.
The use of a siRNA targeted to the NAPG gene for treatment of cancer has been well documented in the prior art, as can be seen from U.S. Patent No. 10023867.  Before the effective filing date of the claimed invention, siRNA targeted to the NAPG gene was known.  Methods of administrating siRNA targeted to the NAPG gene to cancer cells and tissues for therapeutic purposes was also known.  The prior art clearly indicated that the skilled artisan could use siRNA targeted to the NAPG gene for therapeutic benefit of diseases and disorders related to cancer.  
Before the effective filing date of the claimed invention, it would have been prima facie obvious and one of skill in the art would have been motivated to take the teachings 
A person of ordinary skill in the art would have expected reasonable success of taking the method claims of U.S. Patent No. 10023867 and using them in a method for inhibiting exosome secretion in a patient in need thereof as claimed since the present application teaches an inhibitor of exosome secretion is an antisense/siRNA targeted to the NAPG gene.
Therefore, the subject matter of claims 4, 7, 8, and 25-28 are obvious over U.S. Patent No. 10023867.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635